Citation Nr: 0825645	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Education Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which held that the veteran was not 
entitled to Chapter 30 educational benefits for a school 
period beginning January 18, 2006, as his delimiting date for 
such benefits was January 1, 2006.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on December 
31, 1995.

2.  The veteran served no other periods of active service 
subsequent to December 31, 1995.

3.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on January 1, 2006.

4.  The school period for which the veteran is seeking to use 
Chapter 30 educational benefits in this appeal is one that 
began January 18, 2006.

5.  It is neither claimed nor shown by the evidence that a 
physical or mental disability prevented the veteran from 
initiating or completing an educational program during his 
basic Chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
educational assistance benefits under Chapter 30 have not 
been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 
21.7050, 21.7051 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that the 
veteran's claim of entitlement to educational assistance 
benefits under Chapter 30 must be denied as a matter of law.  
In VAOPGCPREC 5-2004, VA's Office of General Counsel held 
that the VCAA does not require either notice or assistance 
when the claim cannot be substantiated under the law or based 
on the application of the law to undisputed facts.  
Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Consequently, further discussion of the VCAA is not 
required.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirements 
for four years service in the Selected Reserves found in 38 
C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 
U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2007).

In this case, the veteran was discharged from active service 
on December 31, 1995.  The record does not reflect, nor does 
the veteran contend, he served any additional period(s) of 
active service subsequent to that date.  Consequently, his 
basic delimiting period for receiving Chapter 30 educational 
benefits expired on January 1, 2006.  As the school period 
the veteran sought to use these benefits was one that began 
on January 18, 2006, and was clearly subsequent to his 
delimiting date of January 1, 2006, he is not entitled to the 
educational benefits for that period.

VA regulations do allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension (not at issue here as the claim was 
filed within one year of the ending date of eligibility, see 
38 C.F.R. 21.1033(c)) and upon a showing that he or she was 
prevented from initiating or completing his or her chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
See 38 C.F.R. § 21.7051(a).  The regulations further state 
that it must be clearly established by medical evidence that 
a program of education was medically infeasible and that VA 
will not consider a veteran who was disabled for a period of 
thirty days or less as having been prevented from initiating 
or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. 
§ 21.7051(a)(2).  However, in this case it is neither claimed 
nor shown by the evidence that a physical or mental 
disability prevented the veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.

Once in receipt of benefits under Chapter 30, VA regulation 
provides that if an individual who is enrolled in an 
educational institution that is regularly operated on the 
quarter or semester system exhausts his entitlement under 
Chapter 30, the discontinuance date shall be the last day of 
the quarter or semester in which such entitlement is 
exhausted.  38 C.F.R. § 21.7135(s)(2)(i).  If an individual 
who is enrolled in an educational institution that is not 
regularly operated on the quarter or semester system exhausts 
his entitlement under Chapter 30 after more than half of the 
course at issue is completed, then the discontinuance date 
shall be the earlier of the following: (i) the last day of 
the course; or (ii) 12 weeks from the day that entitlement is 
exhausted. 38 C.F.R. § 21.7135(s)(2)(ii).  If an individual 
who is enrolled in an educational institution that is not 
regularly operated on the quarter or semester system exhausts 
his entitlement under Chapter 30 before completing the major 
portion of the course, however, the discontinuance date will 
be the date that entitlement is exhausted.  38 U.S.C.A. § 
3031(e); 38 C.F.R. § 21.7135(s)(3).  Here, the school period 
at issue is one that began after the delimiting date, and, 
thus, the regulation is not applicable.

The Board acknowledges that a prior Board decision of August 
2005 held that the veteran's use of 44 months and 4 days of 
Chapter 31 (Vocational Rehabilitation) benefits did not 
preclude entitlement to 36 months under Chapter 30 education 
benefits.  However, this decision did not address the 
delimiting date for these benefits.  Moreover, as already 
noted, the school period in which he is seeking to use the 
benefits in this case is for one that began on January 18, 
2006, which was subsequent to both the delimiting date and 
the August 2005 Board decision.  

In summary, for the reasons stated above, there is no legal 
authority to award the veteran Chapter 30 educational 
assistance benefits.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the appeal is denied.




ORDER

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


